UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 02-4308
LARRY CHAPMAN,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the District of South Carolina, at Greenville.
               Henry M. Herlong, Jr., District Judge.
                            (CR-99-209)

                  Submitted: December 23, 2002

                      Decided: January 28, 2003

      Before LUTTIG and WILLIAMS, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Affirmed in part and dismissed in part by unpublished per curiam
opinion.


                             COUNSEL

C. Gordon McBride, Hartsville, South Carolina, for Appellant. J.
Strom Thurmond, Jr., United States Attorney, Kevin F. McDonald,
Assistant United States Attorney, Greenville, South Carolina, for
Appellee.
2                      UNITED STATES v. CHAPMAN
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Larry Chapman pled guilty to one count of possessing a quantity
of cocaine with intent to distribute, 21 U.S.C. § 841(a), (b)(1)(C)
(2000), and was sentenced as a career offender to a term of 160
months imprisonment. U.S. Sentencing Guidelines Manual § 4B1.1
(2000). He appeals this sentence, alleging that the district court erred
when it determined that a departure below the guideline range was not
warranted because of Chapman’s health, see USSG § 5H1.4, p.s. He
also raises for the first time a number of challenges to the sentence
calculation and the constitutionality of § 841, all of which we review
for plain error. United States v. Olano, 507 U.S. 725, 732-37 (1993)
(unpreserved error may be corrected only if error occurred, that was
plain, and that affects substantial rights, and if failure to correct error
would seriously affect the fairness, integrity, or public reputation of
judicial proceedings); United States v. McAllister, 272 F.3d 228, 230-
31 (4th Cir. 2001). We find no merit in any of Chapman’s claims for
the reasons explained below. We affirm in part and dismiss in part.

   Chapman’s career offender designation was based on his 1992 con-
viction for cocaine trafficking and his 1994 conviction for assault and
battery. Chapman argues that it was impermissible double counting to
sentence him as a career offender, thereby increasing his offense level
and criminal history category, because of his prior convictions when
a prior drug conviction may also increase the statutory maximum
from twenty to thirty years under § 841(b)(1)(C). We discern no
error.* The district court applied the guidelines "as written," see
United States v. Wilson, 198 F.3d 467, 472 n* (4th Cir. 1999), and

   *The record discloses that the government did not file the necessary
information pursuant to 21 U.S.C. § 851 (2000), seeking the statutory
sentence enhancement. Thus, Chapman was not exposed to a statutory
term of more than twenty years.
                      UNITED STATES v. CHAPMAN                       3
neither the guideline calculation nor Chapman’s sentence was
affected by the potential increase in the statutory maximum.

   Chapman next objects to the inclusion in his criminal history of
one criminal history point for a 1991 fine he paid after he pled guilty
to criminal domestic violence. The information in the presentence
report did not establish whether Chapman was represented by counsel
or whether the conviction was for a felony or a misdemeanor. A non-
prison sentence for an uncounseled misdemeanor (but not felony)
conviction, may be counted in a defendant’s criminal history. Nichols
v. United States, 511 U.S. 738 (1994). In this case, the issue is moot
because the point awarded for the conviction did not affect Chap-
man’s criminal history score, which was determined by his status as
a career offender based on other prior convictions.

   Chapman further alleges that, under Apprendi v. New Jersey, 530
U.S. 466 (2000), § 4B1.1 is unconstitutional when applied in a case
where the sentence is enhanced pursuant to § 841(b)(1)(C), in that the
government is not required to prove the fact of the defendant’s prior
convictions beyond a reasonable doubt by submitting the issue to a
jury. As noted above, Chapman was not subject to a enhanced sen-
tence under the statute. Moreover, Apprendi is not implicated when
the district court determines sentencing enhancements that do not
increase the statutory maximum sentence. Harris v. United States,
122 S. Ct. 2406, 2418 (2002). Nor has the sentencing scheme set out
in § 841(b) been rendered facially unconstitutional by Apprendi, as
Chapman suggests. McAllister, 272 F.3d at 232-33.

   Chapman argues that Congress has failed to make interstate drug
transactions an element of an offense under § 841(a), and has thus
exceeded its power to criminalize conduct under the Commerce
Clause as it did in United States v. Lopez, 514 U.S. 549, 558-59
(1995). We have already considered and rejected a Commerce Clause
challenge to § 841(a)(1). United States v. Leshuk, 65 F.3d 1105, 1112
(4th Cir. 1995). Consequently, this claim fails, as does Chapman’s
related argument that the government should have been required to
assert an alternative basis for jurisdiction.

  With respect to the district court’s decision not to depart below the
guideline range because of his health problems, the record reveals that
4                     UNITED STATES v. CHAPMAN
the district court was in no doubt about its legal authority to depart
on this ground, but decided not to depart. In this circumstance, the
district court’s exercise of its discretion is not reviewable by the
appellate court. United States v. Carr, 271 F.3d 172, 176-77 (4th Cir.
2001). Therefore, this portion of the appeal must be dismissed for
lack of jurisdiction.

   We therefore affirm the sentence imposed by the district court. We
dismiss that portion of the appeal that seeks to challenge the district
court’s decision not to depart. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

                  AFFIRMED IN PART AND DISMISSED IN PART